Citation Nr: 0416837	
Decision Date: 06/25/04    Archive Date: 06/30/04

DOCKET NO.  98-01 657	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for seizure disorder, 
to include as due to undiagnosed illness.

3.  Entitlement to service connection for benign prostatic 
hypertrophy.


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from May 1989 to May 1992 
and from October 1996 to September 1998.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of the Regional Office (RO).  
By rating decision dated in September 1997, the RO, in 
pertinent part, denied the veteran's claim for service 
connection for hearing loss.  This issue was previously 
before the Board in October 1998, at which time it was 
remanded to afford the veteran the opportunity to testify at 
a hearing.  The Board again remanded the claim in January 
1999 and November 2001 for additional development of the 
record.  

In a rating decision dated in April 2003, the RO denied 
service connection for seizure disorder, to include as due to 
undiagnosed illness, and for benign prostatic hypertrophy.  
The veteran perfected an appeal to the Board with respect to 
these issues.

The Board notes that the issues of entitlement to service 
connection for memory loss, to include as due to undiagnosed 
illness; sleep problems, to include as due to undiagnosed 
illness; loss of appetite resulting in weight loss, to 
include as due to undiagnosed illness; and for muscle pain, 
to include as due to undiagnosed illness, were denied in a 
November 2001 decision.  In addition, the Board granted 
service connection for chest pain, to include as due to 
undiagnosed illness and for fatigue, to include as due to 
undiagnosed illness.  Accordingly, this determination is 
limited to the issues set forth on the cover page.  



REMAND

The Board points out that on a Department of Veterans Affairs 
(VA) Form 9 dated in February 2004, the veteran indicated 
that he wanted a Board hearing before a Veterans Law Judge of 
the Board sitting at the RO, but "only if a hearing is 
needed."  Following a request for clarification by the Board 
in April 2004, the veteran responded later that month and 
stated that he wanted a hearing.  

Under the circumstances of this case, the Board finds that 
additional development of the record is required.  
Accordingly, the case is REMANDED to the RO for action as 
follows:

The RO should schedule the veteran for a 
Travel Board hearing.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	HAROLD A. BEACH
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




